July 23, Chris White Branch Chief United States Securities and Exchange Commission Washington, D.C. 20549-7010 By fax and filing Dear Sir: Re: TAMM Oil and Gas Corp. And your letter of July 9, 2009. RESPONSE COMMENTS: Noted The web site was updated with a revised font within 48 hrs of receipt of your letter.We were focused on the annual filing and with vacations of key individuals our response was delayed to you as a result. Our apologies for the delay in the response letter. Thank you. Sincerely yours, Wiktor Musial President
